NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VERONIQUE M. LAFONT,                            No.    20-35019

                Plaintiff-Appellant,            D.C. No. 3:16-cv-02072-SB

 v.
                                                MEMORANDUM*
FEDERAL EXPRESS CORPORATION,
DBA FedEx, a Delaware corporation,

                Defendant-Appellee.

                  Appeal from the United States District Court
                           for the District of Oregon
               Marco A. Hernandez, Chief District Judge, Presiding

                            Submitted March 2, 2021**
                                Portland, Oregon

Before: PAEZ and WATFORD, Circuit Judges, and TUNHEIM,*** District Judge.

      Plaintiff Veronique LaFont appeals the district court’s grant of summary

judgment to Defendant Federal Express Corporation (“FedEx”) on her breach of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable John R. Tunheim, Chief United States District Judge
for the District of Minnesota, sitting by designation.
implied contract claim. LaFont alleged that FedEx created an implied-in-fact

contract modifying the terms of her at-will employment by providing her with a

brochure describing the company’s Workplace Violence Prevention Program

(“WVPP”), and then breached that contract by failing to properly investigate her

reports of violence in the workplace. We have jurisdiction under 28 U.S.C. § 1291.

Reviewing de novo, we affirm.

      “Oregon subscribes to the objective theory of contract interpretation, which

requires a court to look not at the parties’ subjective understandings, but at their

communications and overt acts.” Koepping v. Tri-Cty. Metro. Transp. Dist. of Or.,

120 F.3d 998, 1002 (9th Cir. 1997). Applying that rule, we reject each of LaFont’s

two assignments of error.

      First, LaFont contends that FedEx’s express disclaimers that its workplace

and personnel policies are not contractual were limited in scope to the Employee

Handbook and People Manual and did not apply to the WVPP brochure. Thus,

LaFont argues that whether the WVPP brochure created a contractual relationship

between LaFont and FedEx is a material triable issue of fact.

      The record evidence, however, does not support LaFont’s view. The record

confirms that the disclaimers provided by FedEx to LaFont explained that the

employment relationship was at-will, that the employment contract was defined

exclusively by the “Employment Agreement,” that none of FedEx’s policies


                                           2
constituted contractual obligations, and that only certain named parties could

contractually obligate the company through signed writings. It is undisputed that

the WVPP brochure was not included in the Employment Agreement and was an

unsigned description of personnel policy. The record also confirms that the WVPP

could not be considered a new policy separate from the non-contractual personnel

policies described in the Employee Handbook or People Manual because the

language in the WVPP brochure mirrors that of the descriptions of workplace

violence procedures in the Handbook and Manual, and the WVPP predated

LaFont’s employment by at least two years.

      Second, LaFont argues that the district court erred as a matter of law by

failing to acknowledge cases in which Oregon courts recognized that an

employee’s acceptance of workplace policies through continued employment as

constituting a valid contract or modification to an existing employment agreement.

In particular, she argues this case is controlled by Yartzoff v. Democrat-Herald

Publ’g Co., 576 P.2d 356 (Or. 1978).

      LaFont’s argument, however, overlooks a critical fact that distinguishes the

situation here from Yartzoff: the existence of an unambiguous contractual

disclaimer. The Oregon Supreme Court’s holding in Yartzoff turned on the fact that

the summary judgment record contained disputed evidence about what the plaintiff

was informed with respect to the contractual terms of her employment. Id. at 358-


                                         3
59. The Yartzoff record contained competing affidavits about the terms of the

employment contract and no evidence of a written and signed disclaimer of

contractual rights by the defendant. In contrast, here, it is undisputed that FedEx

informed LaFont—and LaFont acknowledged in writing and at her deposition—

that the only contractual terms of her employment were those found in her

employment agreement.

      Unlike the situation in Yartzoff, where the parties’ respective intents and

actions in forming an employment relationship were in dispute, here, the FedEx

Employee Handbook and People Manual expressly disclaimed the creation of any

legal rights or obligations pursuant to policies contained therein and stated that any

enforceable agreement or modification to the terms of LaFont’s employment

required a signed writing by an authorized company representative. Yartzoff is not

applicable and does not control here.

      AFFIRMED.




                                          4